Case 1:19-cv-00036-JJM-LDA Document 3-1 Filed 01/28/19 Page 1 of 7 PagelD #: 42

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

DANIELLE LEMA

VS C.A. NO.:

FEDERAL NATIONAL MORTGAGE ASSOCIATION
FEDERAL HOME FINANCE AGENCY
NATIONSTAR MORTGAGE, LLC

AFFIDAVIT IN SUPPORT OF MOTION FOR TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION

I, Danielle Lema, being duly sworn, state the following:

1. Lam a resident of State of Rhode Island with an address of 15
Ninth Street, East Providence, Rhode Island. I own said real estate located
at 15 Ninth Street, East Providence, Rhode Island.

2. I executed a mortgage to Mortgage Electronic Registration
Systems, Inc (“MERS”) as nominee for American Brokers Conduit on
September 28, 2005. A copy is attached as Exhibit A.

3. Defendant, Federal National Mortgage Association(“Fannie

Mae”) claims to own my mortgage. This entity is a corporation created by
an Act of Congress.

4. The Federal Housing Finance Agency (“FHFA”) is an
independent agency of the United States Federal Government established
pursuant to 12 U.S.C. § 4511 et seq.

5.  Nationstar Mortgage, LLC (“Nationstar”) is a Delaware limited
liability company engaged in the business of collecting debts in this state

with its principal place of business located a 8950 Cypress Waters
Boulevard, Dallas, Texas, 75019.

6. The principal business purpose of Nationstar is the collection of
debts using the mails and telephone.

 
Case 1:19-cv-00036-JJM-LDA Document 3-1 Filed 01/28/19 Page 2 of 7 PagelD #: 43

47. Such relief sought by me will not disserve the public interest if
imposed.

48. Iam requesting that this Court Temporarily Restrain and Enjoin
and Preliminarily Restrain and Enjoin Fannie Mae, Nationstar or any entity
acting on their behalf from commencing an advertisement of this foreclosure

or taking any further action in regard to this foreclosure and from conducting
a foreclosure sale on January 30, 2018 or at any time.

oi
é

  

\
}

jf \ f

Pal mall No GON a /

Caml VW MA
DANIELLE LEMA — (

STATE OF RHODE ISLAND
COUNTY OF PROVIDENCE

Subscribed and sworn before me on the Q A\day of January, 2019

Nv DY trai»
NOTARY PUBLIC
Case 1:19-cv-00036-JJM-LDA Document 3-1 Filed 01/28/19 Page 3 of 7 PagelD #: 44

a. Nationstar regularly attempts to collects debts alleged to be due
it and others. It is a debt collector and asserts that it is a loan servicer for
my mortgage.

8. At the time that Nationstar commenced servicing my mortgage,
I was delinquent in payments and Nationstar treated my loan as if it were in
default

9. Brock & Scott, PLLC (“Brock”) on December 7, 2018 on
behalf of Fannie Mae has scheduled a foreclosure sale for my home on
January 30, 2019 at 12:00 PM, as indicated by Exhibit B.

10. Neither Fannie Mae nor Nationstar has sent mea
default notice pursuant to the provisions of paragraph 22 of my mortgage.

11. No default notice has been sent to me, pursuant to
paragraph 22 of the mortgage. This section of my mortgage provides that
before an acceleration of the loan was declared, the Lender was required to
send me a separate default notice which shall contained certain language.

12. Paragraph 22 of my mortgage states:

Acceleration; Remedies. Lender shall give notice to Borrower
prior to acceleration following Borrower’s breach of any covenant
or agreement in this Security Instrument (but not prior to
acceleration under Section 18 unless Applicable Law provides
otherwise). The notice shall (1) the default; (2) the action
required to cure the default; (3) a date, not less than 30 days from
the date the notice is given to Borrower, by which the default
must be cured; and (4) that failure to cure the default on or before
the date specified in the notice may result in acceleration of the
sums secured by this Security Instrument, and sale of the
Property. The notice shall further inform Borrower of the right to
reinstate after acceleration and the right to bring a Court action

to assert the nonexistence of a default or any other defense of
Borrower to acceleration and sale. If the default is not cured on or
before the date specified in the notice, Lender, at its option, may
require immediate payment of all sums secured by this Security
Instrument without further demand and may invoke the
STATUTORY POWER OF SALE and any other remedies

ie

 
Case 1:19-cv-00036-JJM-LDA Document 3-1 Filed 01/28/19 Page 4 of 7 PagelD #: 45

provided in this Section 22, including but not limited to,
reasonable attorneys’ fees and cost of title evidence.

If Lender invokes the STATUTORY POWER OF SALE, Lender
shall mail a copy of a notice of sale to Borrower, as provided in
Section 15. Lender shall publish the notice of sale and the
Property shall be sold in the manner prescribed by applicable
law. The proceeds of the sale shall be applied in the following
order: (a) to all expenses of the sale, including but not limited to,
reasonable attorneys’ fees and costs of the title evidence; (b) to all
sums secured by this Security Instrument; and (c) the excess to
the person or persons legally entitled to it.

13. Paragraph 22 of the mortgage, contains conditions for the
exercise of the statutory power of sale. Specifically the provisions in
paragraph 22 of the mortgage were a condition precedent to the exercise of
the power of sale of the mortgage.

14, I have not been mailed a notice in compliance with paragraph
22 or paragraph 15 of the mortgage.

15. Instead of mailing me a default letter, Nationstar mailed what it
claimed to be a default letter, dated April 10, 2018, to 1200 Reservoir
Avenue, Cranston, RI 02920-6012.

16. This letter was not deposited into the United States mail until
April 12, 2018 and was never mailed to me.

17. Accopy of this letter is attached as Exhibit C.

18.  Inever designated 1200 Reservoir Avenue, Cranston, RI 02920
as my address for mailing of notices.

19. This was the address of my former attorney, who was not
representing me on April 10, 2018 and had not represented me since I had
filed Chapter 13 Bankruptcy with another attorney on December 12, 2016.

20. Paragraph 15 of my mortgage requires that any notice to me in
connection with this Security Instrument shall be deemed to have been given
to me when mailed by first class mail or when actually delivered to my
notice address if sent by other means.

ta

 
Case 1:19-cv-00036-JJM-LDA Document 3-1 Filed 01/28/19 Page 5 of 7 PagelD #: 46

21. Paragraph 15 of my mortgage also requires that the Notice shall
be the Property Address unless I have designated a substitute notice address
by notice to the lender.

22. Inever designated a change of address to the lender or to any
entity.

23. Ihave never indicated to Nationstar or anyone that the address
for notices to be sent to me was 1200 Reservoir Avenue, Cranston, Rhode
Island 02920.

24. Since I never changed my mailing address, this Notice was
defective.

25.  Inaddition, Federal National Mortgage Association has not
provided me a Notice of Foreclosure Counseling pursuant to R.1.G.L 34-27-
3A,

26. The former mortgagee, Nationstar Mortgage, through its
attorney mailed me a Notice of Foreclosure Counseling on behalf of
Nationstar, dated August 21, 2018.

27. Acopy of this Notice from Nationstar Mortgage is attached as
Exhibit D.

28. My mortgage was assigned to Federal National Mortgage
Association on September 18, 2018.

29. After September 18, 2018, Federal National Mortgage
Association did not provide me this statutorily required notice.

30. This statute provides:

34-27-3.1. Foreclosure counseling.

(a) No less than forty-five (45) days prior to initiating any foreclosure of real
estate pursuant to subsection 34-27-4(b), the mortgagee shall provide to an
individual consumer mortgagor written notice of default and the mortgagee's
right to foreclose by first class mail at the address of the real estate and, if

4

 

 
Case 1:19-cv-00036-JJM-LDA Document 3-1 Filed 01/28/19 Page 6 of 7 PagelD #: 47

different, at the address designated by the mortgagor by written notice to the
mortgagee as the mortgagor's address for receipt of notices.

(b) The written notice required by this section shall be in English and Spanish
and, provided the same is then available, shall advise the mortgagor of the
availability of counseling through HUD-approved mortgage counseling
agencies and, the toll-free telephone number and website address maintained to
provide information regarding no-cost HUD-approved mortgage counseling
agencies in Rhode Island. The written notice may also contain any other
information required under federal law. A form of written notice meeting the
requirements of this section shall be promulgated by the department of business
regulation for use by mortgagees at least thirty (30) days prior to the effective
date of this section. Counseling shall be provided at no cost to the mortgagee.

(c) Failure of the mortgagee to provide notice to the mortgagor as provided
herein shall render the foreclosure void, without limitation of the right of the
mortgagee thereafter to reexercise its power of sale or other means of
foreclosure upon compliance with this section. The mortgagee shall include in
the foreclosure deed an affidavit of compliance with this section.

(d) As used herein and in this chapter, the term "HUD" means the United States
Department of Housing and Urban Development and any successor to such
department.

31. Federal National Mortgage Association, nor any entity acting
on its behalf has not mailed me a Notice of Foreclosure Counseling pursuant
to R.LG.L 34-27-3.1.

32. Federal National Mortgage Association has not mailed me
client a Notice of Mediation pursuant to R.I.G.L 34-27-3.2.

33. Nationstar, mailed Exhibit E to my former attorney, a
purported Notice of Mediation dated May 24, 2018 to:

Lema Danielle

Att: John B. Ennis 1200 Reservoir Avenue

Cranston RI 02914

34. I never designated 1200 Reservoir Avenue, Cranston, RI 02914
or 02920 as my designated address.
Case 1:19-cv-00036-JJM-LDA Document 3-1 Filed 01/28/19 Page 7 of 7 PagelD #: 48

35. The Rhode Island Mediation statute requires any mortgagee
seeking to foreclosure pursuant to R.I.G.L 34-27-4 to first mail the
mortgagee a Notice of Mediation.

36. Federal National Mortgage Association has never mailed me
such a Notice of Mediation.

37. Contrary to the foreclosure policy of FHFA, neither Nationstar,
Fannie Mae nor FHFA provided me an opportunity for an evidentiary
hearing with Fannie Mae or FHFA at which I could have an opportunity to:

a. confront and cross-examine persons who supplied information upon
which the foreclosure action is grounded
b. present arguments and evidence to dispute the allegations of

Nationstar, Fannie Mae and FHFA prior to the termination of my interest in
the Property;

c, be represented by counsel during a hearing prior to the termination of
my interest in the Property;
d. and to have a neutral informal hearing officer make a determination

based on applicable law and the evidence adduced at a hearing prior to the
termination of the Plaintiff's interest in the Property.

38. Had I been provided an opportunity for a hearing, I could have
presented evidence to challenge the foreclosure in one or more of the
following ways:

a. Whether Fannie Mae is the current holder of the Mortgage and
authorized to exercise the power of sale;

b. Whether the Defendants provided all required pre-foreclosure
notices under state and federal law and the mortgage
documents;

c. Whether the Defendants sent a Notice of Default that strictly
complies with Paragraph 22 of the Mortgage;

d. Whether the Defendants complied with the provisions of
R.I.G.L 34-27-3.1 for this foreclosure attempt:

= aiwsasna ryan See ent AN iN a i 8H NN

 
